


TERM REVOLVING NOTE
$3,333,333.34
February 27, 2014



FOR VALUE RECEIVED, HIGHWATER ETHANOL, LLC, a Minnesota limited liability
company (the
“Borrower”), hereby promises to pay to the order of AgStar Financial Services,
PCA (the “Bank”): (a) the principal sum of $3,333,333.34, or, if less, (b) the
aggregate unpaid principal amount of all Term Revolving Loan Advances (as
defined in the Credit Agreement (as defined below)) made by the Bank to the
Borrower pursuant to Section 2.03 of the Credit Agreement. The Borrower further
agrees to pay interest in like money to the Bank on the unpaid principal amount
hereof from time to time outstanding at the rates and on the dates specified in
the Credit Agreement, subject to the terms and conditions set forth in the
Credit Agreement; all such payments, unless sooner paid, shall be made no later
than the Maturity Date. All capitalized terms used and not defined herein shall
have the meanings assigned to them in the Credit Agreement.


This Term Revolving Note is one of the Term Revolving Notes evidencing the Term
Revolving Loan referred to in that certain Credit Agreement of even date
herewith, among the Borrower, the Bank and the other commercial, banking or
financial institutions from time to time parties thereto, and AgStar Financial
Services, PCA, as Administrative Agent (the “Agent”) (such agreement, as it may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).


This Term Revolving Note is subject to prepayment as provided in the Credit
Agreement.


This Term Revolving Note is secured as provided in the Loan Documents. Reference
is hereby made to the Loan Documents for a description of the properties and
assets in which a mortgage, security interest or other lien has been granted,
the nature and extent of the security, and the terms and conditions upon which
such mortgages, liens and security interests were granted and the rights of the
Bank in respect thereof.


Upon the occurrence and during the continuance of any one or more of the Events
of Default set forth in Section 6.01 of the Credit Agreement, all amounts then
remaining unpaid on this Term Revolving Note shall, at the election of the
Agent, be immediately due and payable, all as provided in the Credit Agreement.


The Borrower hereby waives demand, presentment, protest and notice of nonpayment
and dishonor of this Term Revolving Note.


This Term Revolving Note shall be governed by and construed in accordance with
the laws of the State of Minnesota (without reference to the choice of law
principles thereof).


The Borrower hereby submits to the jurisdiction of any Minnesota State court
sitting in Blue Earth County, Minnesota, or Federal court sitting in
Minneapolis, Minnesota, in any action or proceeding arising out of or relating
to this Term Revolving Note, and the Borrower hereby agrees that claims in
respect of such action or proceeding may be heard and determined in such
Minnesota State court or in such Federal court. The Borrower hereby waives, to
the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding.


 
HIGHWATER ETHANOL, LLC, a Minnesota
 
limited liability company
 
 
 
/s/ Brian Kletscher
 
By: Brian Kletscher
 
Its: Chief Executive Officer





